Citation Nr: 0429450	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for kidney disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from July 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a June 2004 hearing before the 
undersigned Veterans Law Judge at the Board's office in 
Washington, DC.  A transcript of that hearing is of record.


REMAND

In June 2004, subsequent to the RO's most recent 
consideration of the veteran's claim for service connection 
for kidney disability, a lay statement was submitted in 
support of the claim.  Pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant. 38 C.F.R. §§ 19.37, 
20.1304(c) (2003).  The appellant has not waived his right to 
have this evidence initially considered by the RO.

The Board also notes that at the June 2004 Board hearing the 
veteran stated that VA was providing him with medication for 
kidney pain.  None of the medical evidence currently of 
record documents the presence of any kidney disability, but 
VA outpatient records for the period since May 2003 have not 
been obtained.  Moreover, in a statement submitted to the 
Board in June 2004, the veteran stated that he would be 
undergoing a hearing evaluation at the VA Medical Center the 
following day.  Therefore, development to obtain any 
pertinent VA outpatient records is in order.  

The veteran alleges that service connection is warranted for 
hearing loss disability because it resulted from noise 
exposure during service.  His DD 214 reflects that he served 
in the armored cavalry as a light weapons infantryman.  The 
post-service medical evidence indicates that he was found to 
have hearing loss on a recent examination in connection with 
a claim for disability benefits from the Social Security 
Administration.  The evidence currently of record includes no 
medical evidence addressing whether the veteran's current 
hearing loss is etiologically related to service.  Therefore, 
the veteran should be afforded a VA examination to determine 
the etiology of his hearing loss disability.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should obtain a copy of any 
pertinent VA outpatient records for the 
period since May 2003, to include the 
report of an audiology examination in 
June 2004.

2.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  In addition, he 
should be requested to provide a copy of 
any available records, not already 
associated with the claims folder, 
pertaining to post-service treatment or 
evaluation of any kidney disorder and 
hearing loss, or to provide the RO with 
the information and authorization 
necessary for the RO to obtain a copy of 
such records on his behalf.

3.  The RO should undertake appropriate 
development to obtain a copy of any 
pertinent records identified but not 
provided by the veteran.  

4.  If the RO is unsuccessful in 
obtaining a copy of any pertinent records 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide a copy of such records.

5.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
examination to determine if he has 
hearing loss disability for VA 
compensation purposes and the etiology of 
any such hearing loss.  The claims folder 
must be made available to and reviewed by 
the examiner.  Based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion as to 
whether it is likely, unlikely, or as 
likely as not that the veteran's hearing 
loss is etiologically related to noise 
exposure during his military service or 
otherwise etiologically related to 
service.  The supporting rationale for 
all opinions expressed must also be 
provided.

6.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  Then, the RO should readjudicate the 
veteran's claims based upon a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

